Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002 I, Chester Aldridge, Chief Executive Officer of Red Mile Entertainment, Inc., do hereby certify to the best of my knowledge that: (1) This Annual Report on Form 10-KSB for the year ended March 31, 2007, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Annual Report on Form 10-KSB for the year ended March 31, 2007 fairly presents, in all material respects, the financial condition and result of operations of Red Mile Entertainment, Inc. June 28, 2007 /s/ Chester Aldridge Chester Aldridge Chief Executive Officer (Principal Executive Officer)
